Citation Nr: 0613470	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left leg. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.  
 
3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus (previously claimed as an ear condition).

4.  Entitlement to service connection for residuals of a 
shell fragment would of the left arm.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied, in part, 
service connection for residuals of a shell fragment wound of 
the left arm and leg, and denied reopening claims for service 
connection for hearing loss and an ear condition.  

The Board notes that in denying the instant claims in June 
2003, the RO also denied service connection for a left knee 
injury and left lower leg condition.  Consequently, 
references to residuals of a shrapnel wound of the left leg 
does not include references to either a left lower leg 
condition or left knee injury.  

In an October 2002 statement, the veteran claimed that the RO 
committed clear and unmistakable error (CUE) in the 
adjudication of "Approx 1970" and "1999 or 2000 rating 
decisions."  The issue of CUE in these rating actions has 
not yet been developed or certified on appeal.  Thus, the CUE 
issues are referred to the RO for such further development as 
may be necessary.

In an April 2006 written argument to the Board, the veteran's 
representative expressed an interest in having the previously 
denied claims for service connection for left knee injury and 
left lower leg condition be reopened.  In addition, the 
representative also requested service connection for shell 
fragment wound scars of the left leg and arm.  (see Informal 
Hearing Presentation, dated April 4, 2006, page (pg.) 3).  As 
these issues, however, have not been developed for appellate 
consideration, they are referred to the RO for appropriate 
action.  During that same month, the Board granted the 
veteran's motion for advancement on the docket (AOD) under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

(The issues of whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for bilateral hearing loss and tinnitus 
(previously claimed as an ear condition) and entitlement to 
service connection for residuals of a shell fragment wound of 
the left arm will be addressed in the remand that follows the 
order of the decision below.) 


FINDING OF FACT

The veteran does not have residuals of a gunshot wound to the 
left leg that are attributable to military service or to any 
incident of active duty.


CONCLUSION OF LAW

Any residuals of a shell fragment wound to the left leg were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that in an April 2005 letter to the 
veteran, the RO apprised him of VA's duties to both notify 
and assist.  In particular, the April 2005 letter informed 
the veteran that to substantiate his claim for service 
connection for shell fragment wound of the left leg, he must 
demonstrate that he has a current diagnosis that is related 
to service.  The veteran was instructed to submit or identify 
evidence relevant to his claim, to include a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  In addition, in a November 2004 statement 
of the case, the RO informed the veteran of the laws and 
regulations pertaining to his claim for service connection 
for residuals of a shell fragment wound of the left leg.  
Thus, the discussion contain in the April 2005 letter, as 
well as the substance of information provided in the November 
2004 statement of the case, collectively furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claim for service connection for residuals of a shell 
fragment wound of the left leg. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the April 2005 notice required 
by the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in June 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled." Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for residuals of a 
shell fragment wound of the left leg, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for residuals of a shell fragment wound of 
the left leg, service medical records, post-service VA 
outpatient reports from the VA Medical Center (VAMC) in 
Martinsburg, West Virginia, dating from January 2002 to 
January 2003, a February 2003 VA examination report, private 
clinical treatment reports, and statements of the veteran 
have been associated with the claims file.  The appellant has 
not reported that any other pertinent evidence might be 
available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition, in cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated in 
combat,  38 U.S.C.A. § 1154(b) and its implementing 
regulation,  38 C.F.R. § 3.304(d), are to be applied. In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  Id.



III.  Factual Background

The veteran asserts that he has residuals of a shell fragment 
wound of the left leg that are related to his service.  More 
specifically, he maintains that while engaged in a fire-
related incident on the island of Siapan in September or 
October 1945, bombs exploded and he sustained shrapnel to 
various parts of his body to include, but not limited to, his 
left leg.  While it is unclear whether the veteran maintains 
that the fire-related incident was a result of combat with a 
hostile foe, he does argue that he served with the infantry 
and artillery divisions during his World War II service.  
(see Information In Support of Claim For Post-Traumatic 
Stress Disorder(PTSD) and VA Form 21-4138, Statement in 
Support of Claim, dated in December 2002 and December 2004, 
respectively).  He maintains that records of his injuries are 
unavailable because records were not kept in Saipan. 

The veteran's DD 214 reflects that he served in The United 
States Army from February 1945 to August 1946, that his 
military occupational specialty was a light truck driver, and 
that he was assigned to the 163rd Anti-Aircraft Artillery 
Operations Detachment.  He served in the Central Pacific 
Campaign.  He was awarded the Good Conduct Medal, Asiatic 
Pacific Theater Ribbon, World War II Victory Ribbon, and Army 
of Occupation Medal (Japan).  On his Separation Qualification 
Record, the veteran's military occupational assignments were 
noted to have been the following:  (1) Field Artillery Basic 
Training; (2) Gun Crewman, Light Artillery; (3) General 
Clerk; and (4) Light Truck Driver.  The record also indicated 
that the veteran hauled supplies, equipment and personnel in 
a two and one-half ton truck around camp.  He also drove in 
convoy formation to distant points, in blackouts and over 
unfamiliar territory.  He participated in minor road repairs 
to vehicles.  The remainder of the veteran's service 
personnel records are unavailable (see response, dated in 
January 2003,) from the National Personnel Records Center 
(NPRC)).  

Service medical records, to include an August 1946 service 
discharge examination report, are negative for any subjective 
complaints or clinical findings of a shell fragment wounds to 
the veteran's body, to include his left leg.  

Post-service private and VA treatment and examination 
reports, dated from October 1970 to February 2003, are of 
record.  Upon evaluation by VA in February 2003, the veteran 
gave a history with respect to his claimed residuals of a 
shell fragment wound of the left leg, which is consistent 
with that previously reported in the decision herein.  The 
veteran complained of constant neck, back and "leg" pain 
that migrated from the neck to the back to the knees and then 
to the ankles.  He stated that he had occasional cramps in 
his left leg.  X-rays of the left tibia and fibula were 
negative for any fracture or dislocation.  The soft tissue 
was within normal limits.  Retained shell fragments were not 
demonstrated.  The examiner entered a diagnosis of "No 
fracture of the left tibia."  The examiner noted that the 
veteran had some bilateral radiculopathy from his back pain.  

IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a shell fragment wound of the left leg.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records are entirely devoid of any clinical 
findings of shell fragment wounds, to include the left leg.  
In addition, there is no competent medical evidence of record 
demonstrating that the veteran currently has any residuals of 
a shell fragment wound to the left leg.  As noted previously, 
VA X-rays of the left tibia and fibula, performed in February 
2003, were negative for any fracture or dislocation.  
Retained shell fragments were not demonstrated.  While the 
veteran has maintained that VA clinical records from the VAMC 
in Martinsburg, West Virginia will demonstrate that he 
currently has residuals of a shell fragment wound of the left 
leg, records obtained from that facility, dated from January 
2002 to January 2003, are negative for such findings.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, in the absence of any current medical 
evidence demonstrating that the veteran currently has 
residuals of a shell fragment wound of the left leg, the 
Board concludes that the appellant's claim must be denied.

In addition, since the clinical records are devoid of any 
clinical evidence demonstrating that the veteran currently 
has residuals of shrapnel wounds of the left leg, the Board 
need not determine whether the veteran "engaged in combat 
with the enemy," as contemplated by 38 U.S.C.A. § 1154(b), or 
is otherwise a veteran of combat in addressing the issue of 
service connection for residuals of a shell fragment wound of 
the left leg. Cf. 38 U.S.C.A. § 1154 and VAOPGCPREC 12-99 
(1999) (concerning presumption of service connection in the 
case of any veteran who "engaged in combat with the enemy").

The Board is cognizant of the appellant's own statements to 
the effect that he currently has residuals of a shell 
fragment wound of the left leg that were incurred as a result 
of bombs exploding during a fire-related incident on the 
island of Saipan in September or October 1945.  Nevertheless, 
the evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


ORDER

Service connection for residuals of a shell fragment wound of 
the left leg is denied.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) this change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  The Board has considered this legislation, but 
finds that, additional development is required, as enumerated 
in the discussion below.  

With regards to his previously denied claims for service 
connection for hearing loss and tinnitus (previously claimed 
as an "ear condition"), he maintains that he currently has 
said disabilities as a result of exposure to acoustic trauma 
during his artillery and infantry duties in service (see VA 
Form 21-4138, Statement in Support of Claim, dated in 
December 2004).  The Board observes that by a November 1999 
rating action, the RO denied service connection for bilateral 
hearing loss and an "ear condition," now claimed as 
tinnitus.  In a December 1999 letter to the veteran, the RO 
informed him of their denial.  The veteran did not initiate 
an substantive appeal within the time period allowed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2005).  
Thus, the November 1999 rating decision therefore became 
final.  Id.  In October 2002, the veteran sought to reopen 
his claims for service connection for "hearing problems" 
(see VA Form 21-4138, Statement in Support of Claim, dated in 
October 2002).  

In a November 2002 letter to the veteran, the RO informed him 
that to prevail on his claims for service connection for 
bilateral hearing loss, he must submit new and material 
evidence.  "New evidence" was described as that which is 
being submitted to VA for the first time (i.e., documents, 
statements from lay persons, medical reports, or other 
similar evidence).  Evidence that is cumulative and tended to 
reinforce a previously established point was noted not to be 
considered "new."  "Material evidence" was described as 
addition informal that must bear directly and substantially 
upon the issue for consideration.  (Parenthetically, the 
Board notes that a November 2004 statement of the case 
contained the provisions of 38 C.F.R. § 3.156(a) (2005), the 
new and material provisions that apply to the instant claim, 
i.e., subsequent to August 29, 2001.  However, the November 
2002 letter to the veteran did not contain the reasons for 
the RO's denial of the appellant's claims for service 
connection for hearing loss and an "ear condition" in 
November 1999 (i.e., existence of current medical evidence of 
hearing loss and an "ear condition" that were incurred in 
or caused by service.)  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  Thus, on remand, 
the RO should inform the veteran of the reasons for their 
November 1999 denial of service connection for bilateral 
hearing loss and an ear condition, now claimed as tinnitus.  

Concerning the veteran's claim for service connection for 
residuals of a shell fragment wound of the left arm, the 
veteran maintains that it was injured during the same fire-
related incident that he sustained the shrapnel wound to his 
left leg.  While the veteran was provided a VA examination in 
February 2003, it was limited to his lower extremities and 
spine.  Thus, the Board finds that the veteran should be 
afforded a VA orthopedic examination of his upper extremities 
to determine whether he currently has any residuals of a 
shell fragment wound of the left arm and, if so, if they are 
etiologically related to an incident in service.  In this 
regard, and as previously noted herein, the veteran's service 
personnel records are unavailable.  Thus, on remand, the RO 
should attempt to verify the fire-related incident on the 
island of Saipan in September or October 1945 by contacting 
the Untied States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)).  The appellant should 
be offered an opportunity to provide additional specific 
information that would permit searches regarding the 
aforementioned fire-related incident.  

As noted previously in the decision above, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
for hearing loss and an tinnitus, previously claimed as an 
"ear condition," based on new and material evidence and 
service connection for residuals of a shell fragment wound of 
the left arm, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating(s) or 
effective date(s) for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating(s) and effective date(s) for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both (higher initial) 
disability rating(s) and effective date(s).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective for the claims on 
appeal (i.e., service connection for 
bilateral hearing loss and tinnitus, 
previously claimed as an "ear 
condition," based on new and material 
evidence, and entitlement to service 
connection for residuals of a shell 
fragment wound of the left arm), as 
outlined by the Court in Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 (2006).  

The letter must also contain the reasons 
for the RO's denial of the appellant's 
claims for service connection for hearing 
loss and an "ear condition" in November 
1999 (i.e., existence of current medical 
evidence of hearing loss and an "ear 
condition" that were incurred in or 
caused by service) in accordance with 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his 
bilateral hearing loss, tinnitus and 
residuals of a shell fragment wound of 
the left arm.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
if not already of record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2005).  If any 
requested record are not available, or if 
the each for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  The RO should ask the appellant to 
provide any additional details concerning 
the involvement of his unit, 163rd Anti-
Aircraft Artillery Operations Detachment, 
in a fire-related incident on the island 
of Saipan in September or October 1945.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of he 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.   
 
4.  Upon receipt of any additional 
information obtained pursuant to the 
above-requested development, along with a 
copy of the veteran's DD 214, the RO 
should then forward all information to 
the JSRRC for further verification.  The 
JSRRC should specifically address the 
veteran's contention that his unit, 
163rd, Anti-Aircraft Artillery Operations 
Detachment, was involved in a fire-
related incident on the island of Saipan 
in September or October 1945.

5.  After the above requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the nature, 
extent and etiology of any current 
residuals of a shell fragment wound of 
the left arm found on examination.  The 
claims file must be reviewed by the 
examiner, to specifically include the 
service medical records.  The examiner 
must indicate that a review of the claims 
file was made.  On the basis of the 
clinical record, the examiner must 
specifically provide an opinion as to 
whether it is at least as likely as not 
that any current residuals of a shell 
fragment wound of the left arm had their 
onset during service.  If the veteran 
does not have any residuals of a shell 
fragment wound of the left arm, the 
examiner must specifically state that 
fact.  The examiner must provide a 
complete rationale for all opinions and 
conclusions expressed. 

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
shell fragment wound of the left arm, and 
whether new and material evidence has 
been received to reopen previously denied 
claims for service connection for 
bilateral hearing loss and tinnitus, in 
light of pertinent law and evidence, to 
specifically include 
Kent v. Nicholoson, NO. 04-181 (U.S. Vet. 
App. March 31, 2006).  If and only if, 
new and material evidence has been 
received to reopen the claims for service 
connection for bilateral hearing loss and 
tinnitus (previously claimed as an ear 
condition), should the RO schedule the 
veteran for a VA audiological examination 
to determine whether he currently has 
bilateral hearing loss for VA 
compensation purposes and tinnitus that 
had their onset during the appellant's 
military service, to include any exposure 
to acoustic trauma.  

7.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal since the 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


